Citation Nr: 1105415	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  04-00 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at 
law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to October 
1964.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in April 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The appeal was denied by the Board in a 
March 2009 decision, which the Veteran appealed to the Court of 
Appeals for Veterans Claims (Court).  A Joint Motion for Remand 
(Joint Motion) was filed and granted by the Court in May 2010.

In his January 2004 substantive appeal (VA Form 9), the Veteran 
requested a personal hearing before a Veterans Law Judge, sitting 
at the RO.  In October 2006, he withdrew his request for a 
hearing.  As no further communication from the Veteran with 
regard to a hearing has been received, the Board considers his 
request for a hearing to remain withdrawn.  See 38 C.F.R. §§ 
20.702(d), (e); 20.704(d), (e) (2010).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further action is 
required.


REMAND

In consideration of the Joint Motion, the Board determines that a 
remand is necessary in this case.  Specifically, the Board 
requires that another VA examination be performed and that any 
additional, relevant treatment records be obtained.  

With regard to treatment records, the most recent VA treatment 
record is dated in January 2007.  Even though there are multiple 
statements from private physicians, the only record related to 
treatment by a private physician dated after the Veteran's March 
2004 laminectomy is a July 2008 CT of the lumbar spine.  Thus, 
the Veteran should be asked to identify and authorize release of 
all VA and private treatment records associated with his claimed 
low back disorder dated after his March 2004 laminectomy.

A May 1963 service treatment record reflects that the Veteran 
complained of low back pain, which was diagnosed as mild chronic 
back strain.  A bed board and exercises were prescribed, which 
resulted in the Veteran doing better.  Remaining service 
treatment records, including the separation examination, are 
silent for complaint, treatment, or diagnosis related to the 
back.

The Veteran contends that the low back pain he suffered in 
service was the precursor of his current low back disorders.  
Diagnoses reported currently include failed low back syndrome, 
degenerative disc disease, spondylolisthesis at L4-L5, 
spondylosis and lumbar instability.  With respect to a 
relationship between any of these disorders and the in-service 
complaints of back pain, there are conflicting opinions of 
record.  

The Veteran has submitted two letters from Dr. HDB.  An August 
2005 letter opines that the original injuries that started the 
degeneration of the lumbar spine occurred in military service, 
and an April 2007 letter states that he had treated the Veteran 
for 18 years and referred him for specialized care for multiple 
complaints, including degenerative disc disease and back pain.  
Indicating that he had reviewed the Veteran's service treatment 
records, Dr. HDB opined that the Veteran's neck and back pain 
were a result of trauma and injuries received while on active 
duty military service.  However, Dr. HDB did not provide a 
rationale for his opinion.   

In contrast, the February 2007 VA examiner, reviewed the claims 
file and noted that the first complaints or treatment for back 
pain occurred in 1999 or 2000, approximately 35 years after 
service.  He also observed that the two complaints of back pain 
in service were nonfocal, and that contemporaneous examinations 
were relatively normal.  Therefore, he opined that, based on a 
review of the service treatment records, the problems the Veteran 
is currently experiencing are not caused by, or a result of, the 
two episodes of back pain that he had while in military service.  
However, the VA examiner's statement that the first treatment 
occurred in 1999 or 2000 is erroneous.  Treatment records in the 
claims file show the first treatment for the Veteran's back 
disorder occurred in June 1981.  Further, at that time, he 
reported that he had had back pain for 18 years.  Thus, the 
February 2007 VA opinion is based on inaccurate information.  

Upon review of the above opinions, the Board requested an opinion 
from a VHA orthopedist.  This opinion was received in August 
2008.  The examiner reviewed the entire claims folder, to include 
the Veteran's service treatment records.  With regard to the in-
service back complaints, the orthopedist observed that the 
Veteran's back problems were the result of a sloping mattress and 
poor posture, which were corrected with a bed board and physical 
therapy, rather than in-service injury.  He then noted that the 
first documented treatment post-service was in 1981.  Further, 
the examiner found it significant that the September 2007 VA 
examiner found positive Waddell's signs, which the Board notes 
are signs of non-physiological causes of pain.  Finally, the 
examiner made the observation that the Veteran is a tall person 
with poor posture and that he may have been predisposed to back 
disorders with or without military service.  Based on these 
observations, the orthopedist opined that it is less likely than 
not that any of the Veteran's currently diagnosed chronic 
acquired low back disorder had its clinical onset in service.  

In response to this opinion, the Veteran submitted a statement 
from Dr. RBT, whom the Veteran has been seeing since 2002.  Dr. 
RBT opined that the Veteran's current low back disorder is 
related to his military service.  He based this opinion on a 
review of the Veteran's VA records and knowledge gained from 
treating many patients with similar disorders.  However, Dr. RBT 
did not provide a rationale for this opinion based in the 
Veteran's specific medical history.  He did not indicate a 
complete knowledge of the Veteran's in-service complaints or his 
post-service medical treatment.  Moreover, he did not state what 
in the Veteran's military service caused the current back 
disorder.  

Finally, in January 2009, the Veteran submitted a letter from his 
neurosurgeon, Dr. MS.  Dr. MS stated that he reviewed VA 
treatment records provided to him by the Veteran that clearly 
documented his back disorder existing "then."  He, therefore, 
opined that with a reasonable degree of medical certainty, the 
Veteran's ongoing back disorder was related to the original 
problem and should be considered service-connected.  However, the 
Board notes that Dr. MS defined neither what he meant by "then" 
or what the original problem was. 

Viewing these opinions in light of the Joint Motion, the Board 
determines that a remand is necessary.  As indentified by the 
Joint Motion, there have been developments in the case law with 
respect to lay statements that bear upon this claim.  Under 
certain circumstances, lay statements may serve to support a 
claim for service connection by establishing the occurrence of 
lay-observable events or the presence of disability, or symptoms 
of disability, susceptible of lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence may not 
be rejected as not being material solely because the statements 
are merely observations of symptoms.  Shade v. Shinseki, 24 Vet. 
App. 110 (2010), citing Davidson at 1315-16; Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1334-37 (Fed. Cir. 2006).  The record contains 
multiple lay statements by the Veteran with regard to his 
symptoms and belief that his current diagnosis is associated with 
his in-service low back pain.  The Veteran and his former spouse 
have both stated that his back was treated by Dr. TS during their 
marriage, which began in 1965 and ended in 1978.  (The records 
from Dr. TS are reportedly unavailable.)  Additionally, there is 
a statement by PD who discussed the Veteran's complaints of 
symptoms in the time she had known him.  PD stated that she met 
the Veteran 27 years prior, which would have been 1978, 
approximately 14 years after the Veteran's discharge from 
service.  The Board observes that none of the opinions of record, 
VA or private, commented on the lay reports of symptoms, and 
their consistency or lack thereof with the various disorders that 
have developed in the Veteran's low back. 

Accordingly, the case is REMANDED for the following action:

1.	Request that the Veteran identify any VA 
or private treatment records dated after 
March 2004 and authorize release if 
necessary.  All requests and responses, 
positive and negative, should be 
associated with the claims file. 

2.	Schedule the Veteran for a VA examination 
in order to ascertain the existence and 
etiology of his claimed low back disorder.  
The examination should be performed by 
an orthopedist.  The claims file should 
be made available for review, and the 
examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the Veteran, 
the examiner should respond to the 
following:

Is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that any low 
back disorder exhibited by the 
Veteran currently is causally or 
etiologically related to the reports 
of low back strain in service or is 
otherwise directly related to his 
military service?
		
A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  If the examiner 
finds that the current disorder(s) are not 
related to military service, the examiner 
should identify the more likely cause of 
the current disorders.

Additionally, in forming the opinion, the 
examiner must contemplate the various 
statements by the Veteran, his former 
spouse, and PD in describing his symptoms.  
The examiner should discuss whether the 
symptoms described are consistent with the 
development of the identified disorders of 
the Veteran's spine, and if they represent 
that the Veteran's current diagnosed 
disorders have been, in effect, 
symptomatic since service.  If not, the 
examiner should discuss the likely cause 
of the symptoms over time, if possible.

3.	After completing the above actions and any 
other development indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's service connection claim 
should be readjudicated, to include all 
evidence received since the October 2005 
supplemental statement of the case.  If 
the claim remains denied, the Veteran and 
his attorney should be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



